—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*788Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant, a phlebotomist at a hospital, was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. The record reveals that claimant became verbally abusive to a male patient and advised the patient, who was homosexual, that he was a sinner and would go to hell. Claimant made similar comments to the patient’s roommate, who also was homosexual, and advised him that his tattoos were signs of the devil. Claimant was aware of the hospital’s policy prohibiting employees from discriminating against patients based upon their sexual orientation or otherwise treating them in an inconsiderate manner, and it is well settled that such a failure to comply with the employer’s established policies and procedures may constitute disqualifying misconduct (see, Matter of Williams [Progressive Home Health Care Servs. — Commissioner of Labor], 252 AD2d 649; Matter of Rothman [Sweeney], 242 AD2d 818). Moreover, although claimant denied speaking to the patient’s roommate, this merely presented a credibility issue for the Board to resolve (see, Matter of Creary [Commissioner of Labor], 254 AD2d 644, 644-645). We have reviewed claimant’s remaining arguments and find them to be unpersuasive.
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.